Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment filed on March 10, 2021. Claims 7 and 12 were canceled. Claims 1-6, 8-11 and 13-20 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 03/10/2021 are acknowledged. With respect to the rejections of claims 1-5, 11 and 16-20 under 35 U.S.C. 103(a), the applicant’s amendment/arguments (see REMARKS, pages 11-12) have been fully considered and are persuasive. Accordingly, the previous office action sent on 02/09/2021 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-6, 8-11 and 13-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The outstanding response filed on 03/10/2021 incorporates the subject matters in the objected claims 7 and 12 into base claims 1, 11 and 16, respectively. In doing so, the response has placed the instant application in a favorable condition for allowance. Thus, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed data ... ; and, wherein the first scheduling information comprises the first antenna polarization direction and the first time-frequency resource carrying the first data information, and the second scheduling information comprises the second antenna polarization direction and the second time-frequency resource carrying the second data information, wherein the first and second time-frequency resources are different; and/or the first and second antenna polarization directions are different; and, wherein obtaining, by the first terminal device, the first resource information usable to communicate with the third terminal device comprises obtaining, by the first terminal device, information about a used resource occupied by a surrounding terminal, wherein the information about the used resource indicates a time-
frequency resource and an antenna polarization direction that have been occupied for communication; and selecting, by the first terminal device based on the information about the used resource, the first time-frequency resource and the first antenna polarization direction for communicating with the third terminal device, wherein at least one of the selected time-frequency resource and the selected antenna polarization direction is different from the time-frequency resource and the antenna polarization direction occupied by the surrounding terminal” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-6 and 8-10.
	Substantially regarding claims 16-20, the prior art of record also fails to show the data exchange method as the same manner set forth in claim 1.
The prior art of record also fails to fairly show or suggest the claimed data exchange method (claim 11), comprising the novel and unobvious limitations as “allocating ... ; and, wherein sending, by the network device, the allocated first and second time-frequency resources and the first and second antenna polarization direction to the first and second terminal devices respectively using a scheduling instruction: and, wherein allocating, by the network device, the first time-frequency resource and the first antenna port for the communication connection between the first terminal device and the third terminal device comprises receiving, by the network device, a communication request sent by the first terminal device for communicatively connecting to the third terminal device; receiving, by the network device, a terminal capability sent by the terminal device, wherein the terminal capability comprises at least an antenna polarization capability of the first terminal: and allocating, by the network device, the time-frequency resource and the antenna polarization direction for the communication connection between the first terminal device and the third terminal device based on the antenna polarization capability of the first terminal” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 13-15.

5. 	References U.S. 8,320,926; U.S. 10,530,450 and U.S. 10,742,291 are cited because they are put pertinent to improve the allocation and scheduling resources in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
April 18, 2021